DETAILED ACTION
This office action is in response to the application filed on 10/29/2021. Claims 1-16 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for foreign application number PCT/CN2019/107602 filed on 09/24/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 and 10/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. patent Application No. 17/514,023. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of invention that the claims cover substantially the same subject matter. The table below shows only a sample of how each of these claims is anticipated by claims such as claim 1 of U.S. patent Application No. 17/514,023.

Instant Application
U.S. patent Application No. 17/514,023
Claim 1: A method for determining a prediction value, being applicable to an encoder and comprising: acquiring reconstructed values of neighboring samples of a current block; filtering the reconstructed values of the neighboring samples to obtain a reference value set of the current block;
Claim 1: A method for determining a prediction value, being applicable to an encoder and comprising: acquiring reconstructed values of neighboring samples of a current block; wherein, the reconstructed values of neighboring samples comprise samples in a top neighboring row and a left neighboring column of the current block;
calculating a first constant value according to a bit depth value of a luma component of a sample in the current block, when a size of the current block is smaller than a preset threshold value; 

calculating a first constant value according to a bit depth value of a luma component of a sample in the current block, when a size of the current block is smaller than a preset threshold value;
determining a difference between the first constant value and a first reference value in the reference value set as a first prediction input value in a prediction input value set; 

determining a difference between the first constant value and a first reference value in the reference value set as a first prediction input value in a prediction input value set;
determining, according to the reference value set, other prediction input values in the prediction input value set other than the first prediction input value; 

determining, according to the reference value set, other prediction input values in the prediction input value set other than the first prediction input value;
calculating prediction values of samples at specific positions in the current block, according to the prediction input value set, a matrix-based intra prediction (MIP) matrix, a weighting parameter, and a bit right shift parameter; 

calculating, according to the prediction input value set, prediction values of samples at specific positions in the current block;
and performing interpolation filtering on the prediction values of the samples at the specific positions to obtain prediction values of samples at other positions in the current block other than the samples at the specific positions

and performing interpolation filtering on the prediction values of the samples at the specific positions to obtain prediction values of samples at other positions in the current block other than the samples at the specific positions.



Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 nonstatutory double patenting rejection, set forth in this Office action.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “calculating, according to the prediction input value set, prediction values of samples at specific positions in the current block and performing interpolation filtering on the prediction values of the samples at the specific positions to obtain prediction values of samples at other positions in the current block other than the samples at the specific positions”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481